Ex. T3A.60 The Commonweath of Massachusetts OFFICE OF THE MASSACHUSETTS SECRETARY OF STATE MICHAEL JOSEPH CONNOLLY, Secretary ONE ASHBURTON PLACE, BOSTON, MASSACHUSETTS 02108 ARTICLES OF ORGANIZATION (Under G.L. Ch. 156B) ARTICLE I The name of the corporation as: UNO RESTAURANT OF WOBURN, INC. ARTICLE II The purpose of the corporation is to engage in the following business activities: To conduct in all its branches, at wholesale and retail, as the case may be, and as principal, sales, business, special, or general agent, broker, factor, buyer, seller, mortgager, mortgagee, promoter, finder, franchiser, franchisee, licensor, licensee, co-ordinator, consultant, advisor, jobber, and distributor, as the case may be, and in any other lawful capacity, the business of acquiring, owning, erecting, constructing, developing, renovating, operating, managing, supervising, and generally dealing in and with restaurants, refreshment stands and booths, cafeterias, tea rooms, snack bars, coffee shops, dining facilities, driveins, taverns, night clubs, catering establishments, automatic vending devices, and related facilities for dispensing and furnishing food, confections, alcoholic and non-alcoholic beverages and related and unrelated products, retail shops, departments and concessions for the sale of merchandise and services of all kinds, and parking areas, hotels, motels, inns, tourist courts, service stations, and recreational and entertainment facilities of all kinds, and the business of creating, developing, producing, preparing, packaging, marketing, dispensing, and distributing food, confections, alcoholic and non-alcoholic beverages and related and unrelated products, and supplies, equipment and furnishings of all kinds. To have, in furthermore of the corporate purposes, all of the powers conferred upon corporations organized under the Business Corporation Law subject to any limitations thereof contained in these Articles of Organization or in the Laws of the Commonwealth of Massachusetts. Note:If the space provided under any article or item on this form is insufficient, additions shall be set forth on one side only of separate 8 1/2 x 11 sheets of paper with a left margin of at least 1 inch.Additions to more than one article may be made on a single sheet so long as each article requiring each addition is clearly indicated. Examiner Name Approved Cý Po Mo R.A.o 5 P.C. ARTICLE III The type and classes of stock and the total number of shares and par value, if any, of each type and class of stock which the corporation is authorized to issue [illegible] WITHOUT PAR VALUE STOCKS WITH PAR VALUE STOCKS TYPE NUMBER OF SHARES TYPE NUMBER OF SHARES PAR VALUE COMMON: 100 COMMON: PREFERRED: PREFERRED: ARTICLE IV If more than one type, class of stock is authorized, a description of each with, if any, the preferences, voting powers, qualifications, special or relative rights or privileges as to each type and class thereof and any series now established. N/A ARTICLE V The restrictions, if any, imposed by the Articles of Organization upon the transfer of shares of stock of any class are as follows: None; however, shares of stock of the corporation may be subjected to restrictions on the transfer thereof under duly adopted by-law provisions and/or under any agreement to which the corporation shall be a party. ARTICLE VI Other lawful provisions, if any, for the conduct and regulation of the business and affairs of the corporation, for its voluntary dissolution, or for limiting, defining, or regulating the powers of the corporation, or of its directors or stockholders, or of any class of stockholders:If there are no provisions state “None”. NONE Note:The preceding six (6) articles are considered to be permanent and may ONLY be changed by filing appropriate Articles of Amendment. Pizzeria UNO Restaurant
